Citation Nr: 0807506	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in June 2007.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran has a low back disability related to his military 
service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Collectively, VA notice and duty to assist letters dated in 
April and May 2004 satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the veteran should provide, informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims, 
and asked the veteran to send in any evidence in the 
veteran's possession that pertains to the claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
March 2006, and while this letter post-dated the original 
adjudication of this claim, service connection for a low back 
disability is being denied, and as such, no effective date or 
rating percentage will be assigned.  The Board thus finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records and VA medical records have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for a low back 
disability.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must obtain a medical examination or 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA examination is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  The 
record does not contain evidence of an in-service injury or 
disease or continuity of symptomatology of the veteran's low 
back disability, as there is no evidence of low back pain for 
30 years following the veteran's discharge from service.  In 
such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Service Connection for Low Back Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of a low back disability during 
service.  On the veteran's June 1972 separation examination, 
no abnormalities of the veteran's spine were noted.  On the 
Report of Medical History completed by the veteran in 
February 1973, the veteran denied ever having recurrent back 
pain.  While the veteran contends that he injured his back in 
service and reported this injury, there is no medical 
evidence that shows that the veteran suffered from a low back 
disability during service.

The earliest post-service evidence of low back pain consists 
of VA treatment records from 2003 in which the veteran was 
noted to have continued intermittent low back pain.  A VA 
treatment record from May 2004 indicates that the veteran 
complained of low back pain and requested a lumbar support.  
These post-service records are negative for any nexus opinion 
or other evidence linking the veteran's low back pain to his 
service.  Thus, overall, the post-service medical records, 
indicating back pain that began years after service with no 
indication of an association to service, are found to provide 
evidence against the veteran's claim.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a low back disability 
is not warranted.


ORDER

Service connection for a low back disability is denied.





REMAND

The veteran contends that his current hearing loss is due to 
exposure to gunfire while he was in service.  Specifically, 
the veteran states that he was a signal man on board the USS 
Oklahoma, positioned above the gun mounts.

The veteran's VA treatment records indicate that the veteran 
has a history of mild conductive hearing loss in his left 
ear.  The treatment records also indicate that the veteran 
has a history of serious otitis media and Eustachian tube 
dysfunction, as well as placement of a tympanostomy tube, in 
his left ear.  There is no indication in these treatment 
records, however, as to whether the veteran's current hearing 
loss is related to his exposure to noise while in service or 
whether it is related to his recurrent ear infections.  The 
veteran also complained of tinnitus in June 2004.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA audiology 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a diagnosis of hearing loss of the left ear; (2) the veteran 
has stated that he was routinely exposed to excessive noise 
while in service; and (3) the evidence indicates that the 
veteran's bilateral hearing loss may be associated with his 
military service.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any current hearing 
loss and tinnitus.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination 
of the veteran.  All audiological 
findings, including speech recognition 
scores using the Maryland CNC Test, should 
be reported.  If current hearing loss 
disability or tinnitus is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50% probability or more) that such 
hearing loss disability or tinnitus is 
causally related to the veteran's active 
service.

2.  Then, the AMC should readjudicate the 
claim for service connection for hearing 
loss.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


